 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   VICTOR ARZATE,                            )   Case No. 2:20-cv-01076-DOC (JDE)
                                               )
12                      Plaintiff,             )
                                               )   ORDER TO SHOW CAUSE RE:
13                       v.                    )
                                               )   DISMISSAL FOR FAILURE TO
14   NANCY A. BERRYHILL, Acting                )   STATE A CLAIM
                                               )
     Commissioner of Social Security,          )
15                                             )
                        Defendant.             )
16                                             )
17
18         On February 3, 2020, Plaintiff Victor Arzate, proceeding pro se, filed a
19   Complaint seeking review of a decision of the Commissioner of Social Security
20   and a Request to Proceed In Forma Pauperis (“IFP”). Dkt. 1, 3.
21         In cases in which a plaintiff is proceeding IFP, the Court has an
22   obligation to dismiss any such case “at any time if the court determines that . .
23   . (B) the action . . . (ii) fails to state a claim upon which relief can be granted.”
24   28 U.S.C. § 1915(e)(2). “A district court may deny leave to proceed [IFP] at
25   the outset if it appears from the face of the proposed complaint that the action
26   is frivolous or without merit.” Minetti v. Port of Seattle, 152 F.3d 1113, 1115
27   (9th Cir. 1998) (as amended) (per curiam). Dismissal for failure to state a claim
28   can be based on either the lack of a cognizable legal theory or the absence of
 1   factual support for such a theory. See Mendiondo v. Centinela Hosp. Med.
 2   Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008).
 3         Judicial review of decisions of the Commissioner of Social Security are
 4   governed by 42 U.S.C. § 405(g), which provides, in relevant part: “Any
 5   individual, after any final decision of the Commissioner of Social Security
 6   made after a hearing to which he was a party . . . may obtain a review of such
 7   decision by a civil action commenced within sixty days after the mailing to
 8   him of notice of such decision or within such further time as the Commissioner
 9   of Social Security may allow.” Section 405(g) limits district court jurisdiction
10   in a case challenging the denial of social security benefits to reviewing the final
11   judgment of the Commissioner. See Johnson v. Shalala, 2 F.3d 918, 921 (9th
12   Cir. 1993). “A complaint appealing the Commissioner’s denial of disability
13   benefits must set forth a brief statement of facts setting forth the reasons why
14   the Commissioner’s decision was wrong.” Ray v. Colvin, 2014 WL 2154449,
15   at *2 (E.D. Cal. May 22, 2014).
16         Here, Plaintiff alleges that he has been disabled since January 18, 2009
17   and purports to challenge a December 2019 decision of the Administrative
18   Law Judge (“ALJ”), but provides virtually no factual support other than
19   stating, “Case Number 3BF01656 Booking 348-38-33 441 Bauchet Room 624
20   Confidentail I am not a homosecil never been gay [¶] refer to attments the
21   criminal cil numbers.” Complaint at 2-4. Attached to the Complaint are sixty-
22   seven pages of attachments, the significance of which is not facially apparent,
23   other than a January 10, 2020 letter from the Social Security Administration
24   reflecting that Plaintiff is receiving monthly Social Security benefits, with a
25   disability entitlement effective date of December 2010. See id. at 55 (CM/ECF
26   pagination). As it appears that Plaintiff is receiving benefits, it is unclear from
27   the face of the Complaint what decision of the Commissioner Plaintiff is
28

                                              2
 1   challenging or the basis for his challenge. As currently pled, the Complaint
 2   fails to allege facts sufficient to state a claim on which relief may be granted.
 3         Further, Plaintiff names Nancy A. Berryhill as the acting Commissioner,
 4   but the proper defendant in an appeal of the administrative decisions of the
 5   Social Security Administration would be Andrew Saul, the Commissioner of
 6   the Social Security. Any amended complaint should reflect the proper
 7   defendant.
 8         ***************************
 9         Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing
10   within twenty-one (21) days from the date of this Order, why this action
11   should not be dismissed for failure to state a claim. If Plaintiff desires to stand
12   on the current Complaint, he shall so state and may offer any argument in
13   support of the asserted sufficiency of the Complaint. Plaintiff is advised that if
14   he elects to stand on the Compliant, the undersigned is likely to recommend
15   the dismissal of the Complaint for failure to state a claim upon which relief can
16   be granted.
17         Instead of filing a response to this Order, Plaintiff may file an amended
18   complaint within twenty-one (21) days of the date of this Order. Plaintiff’s
19   First Amended Complaint should bear the docket number assigned in this
20   case; be labeled “First Amended Complaint”; and be complete in and of itself
21   without reference to the prior complaint or any other pleading, attachment, or
22   document. Plaintiff’s First Amended Complaint must clearly identify the final
23   decision at issue and specify the factual allegations that Plaintiff contends
24   support his claim for relief and name the proper defendant. Plaintiff should
25   avoid including unrelated allegations and superfluous attachments.
26         Alternatively, Plaintiff may request a voluntary dismissal of this action
27   pursuant to Federal Rule of Civil Procedure 41(a). The Clerk is directed to
28   attach a Notice of Dismissal form.

                                              3
 1         Plaintiff is cautioned that a failure to timely file a response to this Order
 2   will result in the Court recommending the dismissal of this action for failure to
 3   state a claim, failure to prosecute, and/or comply with a court order. See Fed.
 4   R. Civ. P. 41(b).
 5
 6   Dated: February 05, 2020
 7
 8                                                ______________________________
                                                  JOHN D. EARLY
 9
                                                  United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              4
